OPINION — AG — **** AUTHORITY TO REVOKE PRIVATE SCHOOL LICENSE **** A PRIVATE SCHOOL, WHICH IS ACCREDITED BY A REGIONAL OR NATIONAL CREDITING AGENCY RECOGNIZED BY THE UNITED STATES OFFICE OF EDUCATION, MAY HAVE ITS LICENSE REVOKED BY THE OKLAHOMA BOARD OF PRIVATE SCHOOLS IN ANY OF THE FOLLOWING CIRCUMSTANCES: (1) FAILURE OF THE SCHOOL TO MAINTAIN SAID ACCREDITATION; (2) FAILURE OF THE SCHOOL TO MAINTAIN THE BOND REQUIRED BY SECTION 21-106; OR (3) FOR A VIOLATION OF ANY OF THE RULES AND REGULATIONS PERTAINING TO STANDARDS OF OPERATION. CITE: 70 O.S. 1971 21-107 [70-21-107], 70 O.S. 1971 21-106 [70-21-106], 70 O.S. 1971 21-108 [70-21-108], 70 O.S. 1971 21-103 [70-21-103] (LARRY L. FRENCH)